Citation Nr: 1209852	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-37 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent for partial supraspinatus tear, SLAP tear, and acromioclavicular degenerative joint disease, right shoulder. 


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from October 1986 to November 1997.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which granted service connection and        a 10 percent evaluation for a right shoulder disorder, characterized as above on the title page. 


FINDING OF FACT

Since the April 28, 2008 effective date of service connection, the Veteran's right shoulder disorder has involved limitation of motion at shoulder level, and more recently has been treated through an open distal clavicle resection arthroscopic procedure. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for a           20 percent initial evaluation for partial supraspinatus tear, SLAP tear, and acromioclavicular degenerative joint disease, right shoulder. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5201, 5203 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In regard to the claim on appeal for higher initial evaluations for service-connected right shoulder disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for a right shoulder disorder has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. In any event, the RO has provided August 2011 and January 2012 notice correspondence that directly addressed the evidentiary requirements to substantiate the claim on appeal. 

The RO has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining VA and private outpatient treatment records, and arranging for the Veteran to undergo VA Compensation and Pension examinations.
See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In furtherance of his claim, the Veteran provided personal statements. He declined the opportunity for a hearing. There is no indication of any additional relevant evidence or information which   has not already been obtained. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The Veteran's service-connected right shoulder disorder has been evaluated at the 10 percent level under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5024 pertaining to tenosynovitis. Diagnostic Code 5024 is in turn rated at            Diagnostic Code 5003 on the basis of degenerative arthritis, which provides for a  10 percent evaluation for evidence of degenerative arthritis associated with noncompensable limitation of motion. (The Board also notes that consideration of the propriety of an increased rating in this case is exclusive of the time period from September 9, 2010 through December 1, 2010, during which the Veteran was awarded a temporary total rating for surgical convalescence under 38 C.F.R. § 4.30 following a right shoulder arthroscopic procedure.)

Considering other applicable rating criteria, 38 C.F.R. § 4.71a, Diagnostic Code 5201 provides that limitation of motion of the arm at shoulder level warrants a          20 percent rating. Limitation of motion of the arm from midway between the side and shoulder level warrants a 30 percent rating for a major extremity, and                 20 percent rating for a minor extremity. Limitation of motion to 25 degrees from the side warrants a 40 percent rating for a major extremity, and 30 percent rating for a minor extremity. 

Both measurements of forward flexion and abduction are relevant to determine range of motion in the affected shoulder, for purpose of applying Diagnostic Code 5201. See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003) (noting that the criteria under Diagnostic Code 5201 does not explicitly refer to any specific type of range of motion measurement, such as abduction, and remanding for VA to decide whether limitation of motion for purposes of establishing a certain rating requires limitation in all planes or limitation in any one plane).

Normal range of motion for the shoulder is defined as from 0 degrees of extension to 180 degrees of forward flexion; abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees. See 38 C.F.R. § 4.71a, Plate I.

The remaining applicable rating criteria includes Diagnostic Code 5202, for other impairment of the humerus, under which a 20 percent rating is warranted for impairment of the minor extremity caused by malunion resulting in moderate or marked deformity, or for recurrent dislocation of the scapulohumeral joint with up to frequent episodes and guarding of all arm movements. The next higher                 40 percent rating is warranted for fibrous union of the humerus. A 50 percent rating applies to nonunion of the humerus (false flail joint). A 70 percent rating applies to loss of head of the humerus (flail shoulder). 

Diagnostic Code 5203 further provides that a malunion of the clavicle or scapula warrants a 10 percent rating. A nonunion of the clavicle or scapula, without loose movement, warrants a 10 percent rating, or with loose movement, warrants a 20 percent rating. A dislocation of the clavicle or scapula warrants a 20 percent rating. The criteria does not change based upon whether the major or minor clavicle or scapula is affected.

The Veteran underwent VA Compensation and Pension examination pertaining to his right shoulder in April 2009, at which time he described right shoulder pain continuing since military service. He stated that he worked on aircraft throughout his military career, which required a significant amount of heavy lifting, repetitive activity involving the shoulders, and overhead work involving stress and strain on the shoulders. The Veteran was right-handed, determined by way of questioning.  He reported that the condition had progressed over the last number of years. According to the Veteran, a private treating physician within the past year had felt the Veteran was demonstrating some degree of rotator cuff tendinopathy, as well as right bicipital tendinitis. Treatment included steroid injection, which provided approximately two months of benefit. The Veteran described a persistent pain rated 4 out of 10 in severity, with catching, cracking, and snapping with range of motion, as well as increased pain with range of motion. He reported flare-ups could occur on a weekly basis and were moderate to moderately severe, lasting hours up to one to two days in duration. He did not use any brace or sling or other orthopedic device regarding the shoulder. He had lost no time from work as a result of this condition, although his occupation did require activities such as lifting, carrying and reaching. There was no medical history of hospitalization or surgery, trauma to the joints, neoplasm, constitutional symptoms or incapacitating episodes of arthritis, or assistive devices or aids. 

Upon physical exam, there was no evidence of abnormal weight bearing, or loss of bone or part of a bone. There were not recurrent shoulder dislocations. The right shoulder displayed crepitus, tenderness, pain at rest, and abnormal motion. Range of motion consisted of forward flexion to 180 degrees, with pain beginning at                 90 degrees; abduction to 170 degrees, with pain beginning at 90 degrees; external rotation to 80 degrees, with pain beginning at 70 degrees; internal rotation to             90 degrees, with pain beginning at 75 degrees. There was present with repetitive use some increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion.              The examiner could not express, without resorting to mere speculation, additional limitation due to repetitive use during a flare-up. An x-ray showed a small bursal sided tear of the distal supraspinatus tendon anteriorly comprising approximately  50 percent of the tendon fiber thickness; a benign bone island of the posterior proximal humerus; a non-displaced SLAP tear with adjacent small paralabral cyst formation; and moderate acromioclavicular degenerative joint disease. The VA examiner determined that the Veteran's right shoulder condition was at least as likely as not related to military service, given in part that such condition was typically the result of repetitive and overuse activities as the Veteran described  from service.

Private treatment records show that in September 2010 the Veteran underwent right shoulder arthroscopic surgery involving rotator cuff repair decompression, and open distal clavicle excision. Throughout the two-month period of post-surgical recovery, the extent of joint mobility in the right shoulder gradually returned to pre-operative levels. 

On re-examination in August 2011, it was recounted the Veteran's having undergone right shoulder arthroscopic surgery in September 2010. He reported that he had this surgery because of progressively worsening pain in this same area,       as well as difficulty sleeping at night and weakness with overhead activities.         He now described a bit of grinding and occasional catching in his shoulder. There was reported pain at extremes of range of motion. He did feel as if the surgery overall was successful in relieving most of the pain. He no longer had pain shooting down his arm to just past his elbow like he did since his right shoulder condition first started in service. He further stated that he did not have any incapacitating episodes, or joint locking. He did have some slight lack of endurance. He had not noticed any swelling in his shoulder, and there had been no signs of swelling, heat, redness or tenderness. He did not have any constitutional symptoms of arthritis.    At that time, his shoulder does not limit him in any way in his life. Objectively, range of motion consisted of forward flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees. The median, radial, ulnar and axillary nerves were intact to motor and sensation. Rotator cuff strength was 5/5 to internal and external rotation and shoulder abduction. There was negative impingement, negative Hawkins sign, and negative drop arm sign.   He was not tender to palpation along the remnants of his distal clavicle, though there was very mild tenderness to palpation along the remnants of his distal clavicle. There was a small amount of crepitus associated with this area with passive range of motion. Five repetitions in all planes of motion were performed, and did result in the small increase in the amount of pain, but no fatigue, weakness, lack of endurance or incoordination. 
 
Considering the objective record, the Board finds sufficient basis upon which to increase to 20 percent the initial evaluation for the Veteran's right shoulder disability, since the April 28, 2008 effective date of service connection for that condition. Applying first the provisions of Diagnostic Code 5201, for limitation of motion of the arm, the Board observes on the April 2009 VA examination that the Veteran had forward flexion to 180 degrees, but with pain beginning at 90 degrees. Similarly, abduction while to 170 degrees, had onset of pain at 90 degrees. Under the literal provisions of the DeLuca holding, additional lost range of motion from functional loss due to such factors as pain, weakness, and instability are to be factored into determining true joint mobility. See also 38 C.F.R. §§ 4.45, 4.59. Taking the observed data into consideration, the Veteran's forward flexion and abduction were both functionally limited to 90 degrees. The Board has no reason to assume otherwise that the April 2009 VA exam did not determine the Veteran's actual functional joint mobility. Since these findings establish limitation of motion of the arm at shoulder level, the assignment of an initial 20 percent evaluation is     in order. The Board will resolve reasonable doubt in the Veteran's favor that          joint mobility to this diminished level existed as of the April 28, 2008 effective date of service connection. 

On review of the additional evidence on file, the Board finds continued grounds to assign the 20 percent schedular evaluation through the present time period. Admittedly, the range of motion findings on the most recent August 2011 VA examination did not directly correspond to a 20 percent rating under Diagnostic Code 5201, predicated upon limitation of motion. Part of the problem is inherent in the fact that this VA examiner did not conduct a comprehensive assessment of the impact of pain upon motion, as did his predecessor. The Board nonetheless           will consider the April 2009 VA exam results already establishing qualifying impairment as demonstrative of a 20 percent rating. Regardless of the above,         there is still an independent reason for continuing a 20 percent rating based on the  August 2011 VA exam, given that the Veteran had now undergone an open distal clavicle resection. The Board considers the post-surgical result of this procedure analogous to dislocation of the clavicle or scapula, equivalent to a 20 percent evaluation under provisions of Diagnostic Code 5203. As a result, under both these cited diagnostic codes there is a plausible means to demonstrate ongoing validity of a 20 percent schedular rating. (The Board cannot, however, assign separate 20 percent ratings as this would violate the rule against pyramiding and compensate the Veteran twice for the same manifestations.)

Hence, an initial 20 percent evaluation for a right shoulder disorder is found warranted.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court of Appeals for Veterans Claims (Court) articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's right shoulder disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are thorough, and he does not manifest nor describe symptomatology outside of that criteria. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. He specifically denied any impact of the right shoulder condition upon activities of daily living on the most recent VA exam. Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reason, the Board grants in part the Veteran's increased rating claim.                              This determination takes into full account the potential availability of any          "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. To the extent a greater level of compensation is sought, the preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     





ORDER

An initial evaluation of 20 percent for partial supraspinatus tear, SLAP tear, and acromioclavicular degenerative joint disease, right shoulder, is granted, subject to the law and regulations governing the payment of VA compensation benefits. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


